Barnard, P. J.:
There are two fatal errors in the proceedings to dispossess relators. The landlord’s affidavit has nó venue, and it does not appear therein where it was sworn to nor where the justice of the peace who appears to have taken it resides. (Cook v. Staats, 18 Barb., 407; Lane v. Morse 6 How., 394.) Jurisdiction depended on the affidavit, and if it lacked an essential requisite all subsequent proceedings were void unless the defect was waived. There being no appearance before the justice there could be no waiver. The summons was not properly served on the relators. The tenants were absent from the premises in question upon which they resided, and the service was made on both tenants by leaving one copy with a person of mature age and discretion. The service must be made upon each ; it has been made upon neither. This is also a jurisdictional defect. Without proof of the service of the summons upon the tenants the court could not proceed to dispossess them.
The proceedings were properly reversed, and the order should be affirmed, with costs.
Dvr-wan, J., concurred, Gilbert, J., not acting.
Order reversing judgment, of justice affirmed, with costs.